Citation Nr: 0312423	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  97-03 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic ulcer 
disorder claimed as the result of Agent Orange exposure.  

2.  Entitlement to service connection for hypertension 
claimed as the result of Agent Orange exposure.  

3.  Entitlement to service connection for a chronic prostate 
disorder claimed as the result of Agent Orange exposure.  

4.  Entitlement to service connection for gout claimed as the 
result of Agent Orange exposure.  

5.  Entitlement to service connection for a hernia claimed as 
the result of Agent Orange exposure.  

6.  Entitlement to service connection for a chronic left 
wrist disorder to include a cyst claimed as the result of 
Agent Orange exposure.  

7.  Entitlement to service connection for a chronic chest 
disorder to include a cyst claimed as the result of Agent 
Orange exposure.  

8.  Entitlement to service connection for a chronic acquired 
eye disorder claimed as the result of Agent Orange exposure.  

9.  Entitlement to service connection for a chronic 
disability manifested by blackouts claimed as the result of 
Agent Orange exposure.  

10.  Entitlement to service connection for stiff man syndrome 
claimed as the result of Agent Orange exposure.  

11.  Whether the May 1996 reduction of the evaluation for the 
veteran's anxiety reaction from 50 percent to 10 percent 
effective as August 1, 1996 was proper.  

12.  Entitlement to an increased disability evaluation for 
the veteran's anxiety reaction, post-traumatic stress 
disorder, and sleep disorder, currently evaluated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from November 1966 to October 
1968.  In March 1996, the Columbia, South Carolina, Regional 
Office (RO) proposed to reduce the disability evaluation for 
the veteran's service-connected anxiety reaction from 50 
percent to noncompensable due to his failure to report for a 
scheduled Department of Veterans Affairs (VA) examination for 
compensation purposes.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 RO decision which, in 
pertinent part, reduced the evaluation for the veteran's 
anxiety reaction from 50 percent to 10 percent effective as 
of August 1, 1996 and denied service connection for 
post-traumatic stress disorder (PTSD).  In December 1996, the 
RO denied service connection for a chronic skin disorder to 
include a rash, a chronic ulcer disorder, hypertension, a 
chronic prostate disorder, gout, a hernia, a chronic left 
wrist disorder to include a cyst, a chronic chest disorder to 
include a cyst, an acquired eye disorder, blackouts, stiff 
man syndrome, and a chronic sleep disorder claimed as the 
result of Agent Orange exposure.  In September 1999, the 
Board remanded the veteran's claims to the RO so that he 
could be scheduled for a hearing before a Veterans Law Judge 
sitting at the RO.  

In December 2000, the veteran was afforded a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  In 
January 2002, the Board granted service connection for 
chronic dermatitis and remanded the veteran's claims for 
service connection for PTSD, a chronic ulcer disorder, 
hypertension, a chronic prostate disorder, gout, a hernia, a 
chronic left wrist disorder to include a cyst, a chronic 
chest disorder to include a cyst, a chronic acquired eye 
disorder, blackouts, stiff man syndrome, and a chronic sleep 
disorder claimed as the result of Agent Orange exposure for 
additional action.  

In July 2002, the RO recharacterized the veteran's 
service-connected psychiatric disability as an anxiety 
reaction with PTSD and a sleep disorder; assigned a 50 
percent evaluation for that disability; and effectuated the 
award as of July 1, 2002.  The veteran has been represented 
throughout this appeal by the American Legion.  
Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his psychiatric disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.  

2.  Peptic ulcer disease was initially manifested during 
active service.  

3.  Hypertension was not manifested during active service or 
for many years following service separation.  The veteran's 
hypertension has not been shown to have originated during his 
period of active service and/or secondary to Agent Orange 
exposure.  

4.  A chronic prostate disorder was not manifested during 
active service or for many years following service 
separation.  The veteran's acute prostatitis has not been 
shown to have originated during his period of active service 
and/or secondary to Agent Orange exposure.  

5.  A hernia was not manifested during active service or for 
many years following service separation.  The veteran's 
possible left inguinal hernia has not been shown to have 
originated during his period of active service and/or 
secondary to Agent Orange exposure.  

6.  Gout was not manifested during active service or at the 
most recent examination of record.  

7.  A chronic left wrist disorder was not shown during active 
service or for many years after service separation.  The 
veteran's current left wrist ganglion cyst excision residuals 
have not been shown to have originated during his period of 
active service and/or secondary to Agent Orange exposure.  

8.  A chronic chest wrist disorder was not shown during 
active service or for many years after service separation.  
The veteran's recurrent chest cysts and cyst excision 
residuals have not been shown to have not been shown to have 
originated during his period of active service and/or 
secondary to Agent Orange exposure.  

9.  The veteran's current bilateral far-sightedness is not a 
disability for which VA disability compensation benefits may 
be awarded.  

10.  An acquired eye disorder was not shown during active 
service or for many years after service separation.  The 
veteran's senile cataracts have not been shown to have 
originated during his period of active service and/or 
secondary to Agent Orange exposure.  

11.  A chronic disability manifested by episodic syncope or 
blackouts was not shown in or proximate to active service.  
The veteran's current episodic syncope or blackouts have not 
been shown to have originated during his period of active 
service and/or secondary to Agent Orange exposure.  

12.  Stiff man syndrome was not manifested in or proximate to 
active service.  The veteran's muscle spasms of unknown 
etiology have not been shown to have originated during his 
period of active service and/or secondary to Agent Orange 
exposure.  

13.  In May 1996, the RO reduced the evaluation for the 
veteran's anxiety reaction from 50 percent to 10 percent 
disabling effective as of August 1, 1996.  

14.  The evidence of record at the time of the May 1996 
reduction action did not establish sustained improvement of 
the veteran's anxiety reaction.  

15.   The version of 38 C.F.R. § 4.132, Diagnostic Codes 
9400, 9411 in effect prior to November 7, 1996 is more 
favorable to the veteran's claim than the amended version of 
the regulation.  

16.  The veteran's service-connected psychiatric disability 
has been shown to be manifested by severe social and 
industrial impairment.  GAF scores of between 35 and 60 have 
been advanced.  


CONCLUSIONS OF LAW

1.  Peptic ulcer disease was incurred during wartime service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002).  

2.  Hypertension was not incurred in or aggravated by wartime 
service and may not be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2002).  

3.  A chronic prostate disorder was not incurred in or 
aggravated by wartime service and may not be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (2002).  

4.  A hernia was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  

5.  Gout was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  

6.  A chronic left wrist disorder to include a cyst was not 
incurred in or aggravated by wartime service.   38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

7.  A chronic chest wrist disorder to include a cyst was not 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

8.  A chronic acquired eye disorder was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).  

9.  A chronic disability manifested by episodic syncope or 
blackouts was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  

10.  Stiff man syndrome was not incurred in or aggravated by 
wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2002).  

11.  The reduction of the 50 percent evaluation for the 
veteran's service-connected anxiety reaction to 10 percent as 
of August 1, 1996 was improper. 38 C.F.R. §§ 3.655, 3.344 
(2002).  

12.  The criteria for a 70 percent evaluation for the 
veteran's anxiety reaction with PTSD and a sleep disorder 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.132, Diagnostic Codes 9400, 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issues of service connection for peptic 
ulcer disease, hypertension, a chronic prostate disorder, 
gout, a hernia, a chronic left wrist disorder, a chronic 
chest disorder, a chronic acquired eye disorder, 
syncope/blackouts, and stiff man syndrome; restoration of a 
50 percent evaluation for the veteran's psychiatric 
disability; and an increased evaluation for that disability, 
the Board observes that the VA has secured or attempted to 
secure all relevant VA and private medical records to the 
extent possible.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002).  The veteran has been 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran was 
afforded hearings before both VA hearing officers and the 
undersigned Veterans Law Judge.  The hearing transcripts are 
of record.  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  


I.  Ulcers

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Where a 
veteran served continuously for ninety days or more during a 
period of war and peptic (gastric or duodenal) ulcer disease 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d) (2002).  

The veteran's service medical records indicate that he was 
seen for gastrointestinal complaints.  An April 1967 
treatment entry states that the veteran complained of a bad 
feeling in his stomach.  An impression of viral 
gastroenteritis was advanced.  An undated treatment entry 
notes that the veteran complained of "nagging epigastric 
sharp pain."  He reported that he had ulcers.  A February 
1968 upper gastrointestinal series revealed duodenal bulb 
scarring and deformity and no evidence of an active ulcer 
crater.  An April 1968 treatment entry conveys that the 
veteran had a reoccurrence of anorexia, nausea, vomiting, and 
sharp abdominal pain.  At his October 1968 physical 
examination for service separation, the veteran reported that 
he experienced "stomach, liver or intestinal trouble."  The 
military examiner identified no ulcers or other 
gastrointestinal abnormalities.  

At a March 1969 VA examination for compensation purposes, the 
veteran complained of ulcers.  He reported that he had been 
diagnosed with an ulcer in approximately 1967.  A 
contemporaneous barium enema series revealed findings 
consistent with idiopathic regional ileitis (Crohn's 
disease).  The veteran was diagnosed with regional enteritis.  
In June 1969, the VA established service connection for 
regional enteritis.  

At a July 1974 VA examination for compensation purposes, the 
veteran presented a history of mid-abdominal cramping and 
discomfort and diarrhea since 1968 and a 1970 diagnosis of 
regional enteritis.  The veteran was diagnosed with regional 
enteritis involving the terminal ileum.  

VA clinical documentation dated in March 1997 indicates that 
the veteran complained of flank pain.  The veteran 
subsequently underwent an upper gastrointestinal endoscopic 
evaluation which revealed findings consistent with erosive 
atrial gastritis with mild friability; possible extrinsic 
compression of the posterior aspect of the proximal stomach; 
and focal erythema in the duodenal bulb with no erosions or 
ulcers.  

An April 1997 VA hospital summary conveys that the veteran 
complained of left upper quadrant pain.  He was noted to have 
a history of peptic ulcer disease.  The veteran was diagnosed 
with a Helicobacter pylori infection and underwent treatment.  

At a March 1998 hearing before a VA hearing officer, the 
veteran testified that he had ulcers during active service.  
He stated that he had received ongoing VA treatment for a 
chronic ulcer disorder.  

A November 2000 upper endoscopic evaluation revealed findings 
consistent with a hiatal hernia, atrial erosive gastritis, 
and a normal pylorus, duodenal bulb, and second part 
duodenum.  The veteran was diagnosed with erosive gastritis 
and a hiatal hernia.  

At a June 2002 VA examination for compensation purposes, the 
veteran was diagnosed with peptic ulcer disease.  The VA 
examiner commented that:

There is extensive evidence in his 
medical records of abdominal problems.  
In fact, he was diagnosed with ulcer 
disease on 02/02/68 and had an upper 
gastrointestinal series that showed a 
deformed duodenal bulb.  There were 
continual notes in the chart about 
abdominal discomfort, ulcers and a 
deformed bulb showing a nexus to service.  
...  [Peptic ulcer disease] did have its 
onset in the service.  

The Board observes that the veteran's service medical records 
indicate that he exhibited a deformed duodenal bulb 
consistent with peptic ulcer disease on an upper 
gastrointestinal series.  Notwithstanding the November 2000 
VA endoscopic evaluation which revealed no evidence of peptic 
ulcer disease, the examiner at the June 2002 VA examination 
for compensation purposes diagnosed the veteran with chronic 
peptic ulcer disease.  The doctor concluded the disability 
was initially diagnosed during active service.  In the 
absence of any competent evidence to the contrary rebutting 
the VA examiner's opinion, the Board concludes that service 
connection is warranted for chronic peptic ulcer disease.  


II.  Hypertension

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period 
of war and hypertension becomes manifest to a degree of ten 
percent within one year of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Under the provisions of 38 C.F.R. § 3.309(e) (2002), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e) (2002) shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2002) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  These diseases include 
chloracne or other acneform disease consistent with 
chloracne, type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (including cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  A 
veteran who served in the Republic of Vietnam during the 
Vietnam era and has a disease listed in 38 C.F.R. § 3.309(e) 
(2002) shall be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  The last date on which such 
a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  38 
C.F.R. § 3.307(a)(6)(iii) (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2002).  

The veteran's service medical records do not refer to either 
hypertension or elevated blood pressure readings.  The 
veteran's service personnel records indicate that he served 
with the Army in the Republic of Vietnam.  

VA clinical documentation dated in February 1985 reflects 
that the veteran was diagnosed with hypertension.  A March 
1985 VA treatment record notes that the veteran was started 
on antihypertensive medication in February 1985.  The veteran 
was diagnosed with inadequately controlled hypertension.  

In his October 1996 claim for service connection, the veteran 
advanced that service connection was warranted for 
hypertension secondary to his presumed Agent Orange exposure.  
At the March 1998 hearing on appeal, the veteran testified 
that his hypertension became manifest in 1966 or 1967.  He 
clarified that he had initially been treated for hypertension 
following service separation.  
At a March 2000 VA examination for compensation purposes, the 
veteran reported that he had been diagnosed with hypertension 
"many years ago."  He was diagnosed with poorly controlled 
hypertension.  

At the June 2002 VA examination for compensation purposes, 
the veteran reported that he had a "four or five year" 
history of hypertension.  The examiner noted that the first 
clinical documentation of the onset of hypertension in the 
veteran's claims files was dated in March 1985.  The veteran 
was diagnosed with "hypertension with no evidence of onset 
in service and no evidence of a relationship to Agent 
Orange."  

The veteran's service medical records make no reference to 
hypertension.  The first clinical documentation of the onset 
of the claimed disorder is dated in February 1985, some 
sixteen years after service separation.  The veteran advances 
that his hypertension arose during service and/or secondary 
to his alleged Agent Orange exposure.  The veteran's 
assertions are not supported by the clinical documentation of 
record.  The VA physician conducting the June 2002 VA 
examination for compensation purposes expressly dismissed 
such an etiological relationship.  Indeed, the veteran's 
claim is supported solely by his own testimony and statements 
on appeal.  The Court has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as the causation of a particular condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of any objective and competent evidence that the 
veteran's hypertension originated during his period of active 
service; was manifested to a compensable degree within one 
year of service separation; or was incurred secondary to 
Agent Orange exposure, the Board concludes that service 
connection is not warranted for hypertension.  


III.  Prostate Disorder

The veteran's service medical records make no reference to a 
prostate disorder or other abnormality.  A September 1981 VA 
hospital summary states that the veteran complained of low 
back pain and urinary frequency and burning of three days' 
duration.  The veteran was diagnosed with acute prostatitis.  

In his October 1996 claim for service connection, the veteran 
advanced that he incurred a prostate disorder as the result 
of his Agent Orange exposure while in the Republic of 
Vietnam.  At the March 1998 hearing on appeal, the veteran 
stated that he developed a prostate disorder in approximately 
April 1995.  He was unsure whether he had prostate cancer.  
The veteran related that his prostate gland swelled at times.  

At the June 2002 VA examination for compensation purposes, 
the veteran reported that he had been initially diagnosed 
with prostatitis in approximately 1996.  The veteran was 
diagnosed with a "history of prostatitis, three episodes in 
the past four years by history."  The examiner opined that:

Given the temporal nature of this 
prostatitis, I do not think that this is 
life altering and is very common in men 
of his age.  I definitely could not say 
that this had any thing to do with Agent 
Orange exposure.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  A prostate disorder was not shown in service or for 
many years after service separation.  The first evidence of a 
prostate disorder is the 1981 diagnosis of acute prostatitis.  

The veteran advances that his prostatitis arose secondary to 
his alleged Agent Orange exposure.  The veteran's contention 
is not supported by the clinical documentation.  The VA 
physician at the June 2002 VA examination for compensation 
purposes expressly dismissed such an etiological 
relationship.  Indeed, the veteran's claim is supported 
solely by his own testimony and statements on appeal.  The 
Court has held that a lay witness is generally not capable of 
offering evidence involving medical knowledge such as the 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In the absence of any objective 
and competent evidence that the veteran's recurrent 
prostatitis originated during his period of active service or 
he has prostate cancer, the Board concludes that service 
connection is not warranted for a chronic prostate disorder.  


IV.  Hernia

A July 1967 Army treatment record states that the veteran 
complained of left groin pain of three days' duration.  On 
examination, the veteran exhibited tenderness over the dorsal 
vein of the penis and no hernia.  At his October 1968 
physical examination for service separation, the veteran 
neither complained of nor exhibited a hernia.  

At the March 1998 hearing before a VA hearing officer, the 
veteran stated that he initially experienced a hernia 
"couple of years ago."  He testified that it was 
intermittent in nature.  At the June 2002 VA examination for 
compensation purposes, the veteran was found to exhibit a 
"possible left inguinal hernia."  

The clinical documentation of record does not establish that 
an inguinal hernia was manifested during active service or 
otherwise originated therein.  Indeed, the VA examiners at 
the June 2002 VA examination for compensation purposes were 
unable to conclusively diagnose an inguinal hernia.  Given 
such findings, the Board concludes that service connection 
for a hernia is not warranted.  


V.  Gout

The veteran's service medical records make no reference to 
gout.  A February 1983 VA hospital summary relates that the 
veteran experienced an acute gouty attack while hospitalized.  
Treating VA medical personnel observed that the veteran had a 
history of gouty arthritis "in the past."  The veteran was 
diagnosed with gouty arthritis.  A May 1984 VA hospital 
summary states that the veteran presented a history of gouty 
arthritis.  An October 1993 VA treatment record states that 
the veteran was diagnosed with gout.  

In his October 1996 claim for service connection, the veteran 
asserts that he incurred gout as a result of his alleged 
Agent Orange exposure.  At the March 1998 hearing on appeal, 
the veteran testified that he had suffered from gout for 
between twenty and twenty-five years.  He reported that he 
received ongoing treatment for gout.  

At the June 2002 VA examination for compensation purposes, 
the veteran was noted to have a history of gout.  The VA 
examiner commented that he "doubted that the veteran 
actually had gout."  The doctor conveyed further that if the 
veteran did have gout, there was "no evidence of this being 
related to his time in service or Agent Orange."  

The veteran was not shown to have gout during his period of 
active service or at the most recent VA examination of 
record.  In the absence of current evidence of the claimed 
disability, service connection may not be established.  


VI.  Left Wrist Disorder 

The veteran's service medical records do not refer to a left 
wrist disorder, cyst, or other abnormality.  A VA treatment 
entry dated in May 1993 reflects that the veteran was 
diagnosed with a left wrist ganglion cyst.  A June 1993 VA 
treatment entry indicates that the veteran complained of a 
left wrist ganglion cyst of ten years' duration.  
Contemporaneous VA X-ray studies of the left wrist revealed 
no abnormalities.  

A November 1995 VA treatment record states that the veteran 
reported a left ganglion cyst.  A November 1995 VA hospital 
summary states that the veteran had a history of "polycystic 
disease."  VA clinical documentation dated between January 
and October 1996 notes that the veteran presented a 
fifteen-year history of a left ganglion cyst.  He 
subsequently underwent surgical excision of the cyst.  

In his October 1996 claim, the veteran advanced that service 
connection was warranted for a left wrist cyst secondary to 
his alleged Agent Orange exposure.  At the March 1998 hearing 
on appeal, the veteran testified that his left wrist cyst 
disorder was present during active service.  He clarified 
that he took prescribed medication for the cyst while 
stationed in the Republic of Vietnam.  

At the June 2002 VA examination for compensation purposes, 
the veteran reported that he had a left wrist cyst removed in 
1999.  He clarified that the cyst had initially become 
manifest in approximately 1984.  The veteran was diagnosed 
with left wrist cyst resection residuals.  The VA examiner 
commented that the veteran's left wrist cyst had "no onset 
in the service and no relationship to Agent Orange."  

The veteran's service medical records make no reference to a 
left wrist disorder or other abnormality.  The first clinical 
documentation of record of the onset of the claimed disorder 
is dated in 1993, some twenty-four years after service 
separation.  The veteran advances that his left wrist 
ganglion cyst was initially manifested during active service 
and/or secondary to his alleged Agent Orange exposure.  The 
veteran's assertions are not supported by the clinical 
documentation of record.  The VA physician at the June 2002 
VA examination for compensation purposes expressly dismissed 
such an etiological relationship.  Indeed, the veteran's 
claim is supported solely by his own testimony and statements 
on appeal.  The Court has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as the causation of a particular condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of any objective competent evidence that the 
veteran's left ganglion cyst or other left wrist disorder 
originated during his period of active service and/or 
secondary to his alleged Agent Orange exposure, the Board 
concludes that service connection is not warranted for a left 
wrist disorder to include a cyst  


VII.  Chest Disorder 

The veteran's service medical records do not refer to a chest 
disorder, cyst, or other abnormality.  A July 1978 VA 
treatment record states that the veteran was diagnosed with a 
anterior chest wall sebaceous cyst.  He reported that an 
infected sebaceous cyst over the xiphoid had been drained in 
June 1977.  The veteran subsequently underwent excision of 
the cyst.  

A December 1981 VA hospital summary states that the veteran 
has multiple cysts removed from his anterior chest in 1978.  
A March 1983 VA treatment record states that the veteran 
complained of left lower chest pain.  He was diagnosed with 
left pectoralis major muscle tenderness.  VA X-ray studies of 
the chest dated in July 1993 revealed no evidence of acute 
intra-thoracic disease.  

A November 1995 VA hospital summary states that the veteran 
had a history of polycystic disease and chest cyst excision.  
On physical evaluation, the veteran exhibited post-operative 
cyst excision residuals in the left costal margin.  

In his October 1996 claim, the veteran advanced that service 
connection was warranted for a left wrist cyst secondary to 
his alleged Agent Orange exposure.  At the March 1998 hearing 
on appeal, the veteran testified that his chest cyst disorder 
was present during active service.  He took prescribed 
medication for the cysts while stationed in the Republic of 
Vietnam.  The veteran recalled that he had six or seven cysts 
removed from his chest in 1976 at a hospital in New York.  

At the June 2002 VA examination for compensation purposes, 
the veteran complained of several chest cysts which itched 
and burned.  He reported that he had several other chest 
cysts removed.  The examiner noted that the veteran's 
"service medical record" related that his cysts had been 
"drained in 06/77 and in 07/78."  The veteran was diagnosed 
with chest cysts.  The VA physician commented that the 
veteran's "chest cysts continue to occur and did have their 
onset in the service."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's service medical records make no reference to a 
chest cyst or other abnormalities.  The first clinical 
documentation of a chest disorder is the July 1978 VA 
treatment record showing that the veteran was diagnosed with 
a sebaceous cyst on his chest.  The examiner at the June 2002 
VA examination for compensation purposes indicated that the 
veteran's "service medical record" reflected that the 
veteran's chest cysts "were drained in 06/77 and 07/78."  
The doctor concluded that the veteran's chest cysts "did 
have their onset in the service."  Initially, the Board 
observes that, as the veteran had active service from 
November 1966 to October 1968, the VA physician must have 
erroneously noted post-service clinical documentation to be 
service medical records in reaching his determination as to 
the inservice onset of the claimed disorder.  In light of 
this obvious error and given the absence of any clinical 
evidence of chest cysts or other abnormalities in service or 
for many years thereafter, the Board finds the VA examiner's 
determination as to the inservice onset of the claimed 
disorder to be unpersuasive.  Accordingly, the Board 
concludes that service connection is not warranted for a 
chronic chest disorder to include chest cysts.  


VIII.  Eye Disorder 

The veteran's service medical records make no reference to an 
eye disorder or other vision abnormalities.  At his October 
1968 physical examination for service separation, the veteran 
denied having experienced any "eye trouble."  He did report 
that he wore glasses or contact lenses.  The examiner noted 
that the veteran exhibited bilateral 20/20 vision.  

In his October 1996 claim for service connection, the veteran 
advanced that he incurred a chronic eye disorder secondary to 
his alleged eye disorder.  A March 1997 VA physical 
evaluation states that the veteran wore glasses and had 
bilateral arcus senilis.  An April 1997 VA hospital summary 
indicates that the veteran reported a history of glaucoma.  

At the March 2000 VA examination for compensation purposes, 
the veteran was found to exhibit normal eyes.  An August 2001 
VA treatment record states that the veteran complained of 
uncomfortable and tearing eyes.  He denied any previous 
ocular disease or trauma.  On examination, the veteran 
exhibited visual acuity of 20/25 in the right eye and 20/30 
in the left eye.  Treating VA medical personnel advanced 
impressions of dry eyes and senile cataracts.  

At the June 2002 VA examination for compensation purposes, 
the veteran reported that he used glasses for reading.  He 
denied any other eye disorder.  The veteran was diagnosed 
with an "eye problem" which was "corrected with glasses."  
The examiner commented that there was "no evidence of onset 
in the service or a relationship to Agent Orange."  

The veteran was not diagnosed with a chronic acquired eye 
disorder during his period of active service or for many 
years thereafter.  The first clinical documentation of the 
onset of an acquired eye disorder is the April 1997 diagnosis 
of senile cataracts.  At the most recent VA examination for 
compensation purposes, the veteran was diagnosed with 
far-sightedness and no other ocular disability.  Refractive 
error of the eye is not a disability for which VA disability 
compensation benefits may be awarded. 38 C.F.R. §§ 3.303(c), 
4.9 (2002).  In the absence of any objective evidence 
establishing that a chronic acquired eye disorder originated 
in service or secondary to Agent Orange residuals, the Board 
concludes that service connection is not warranted.  


IX.  Blackouts

A September 1968 Army treatment record indicates that the 
veteran complained of positional lightheadness with episodic 
syncope, classic hyperventilation syndrome, and muscle spasm 
headaches.  Impressions of hyperventilation syndrome, muscle 
spasm headaches, and simple syncope with orthostatic features 
were advanced.  At his October 1968 physical examination for 
service separation, the veteran indicated that he had not 
ever experienced "dizziness or fainting spells."  
A July 1994 VA hospital summary relates that the veteran 
complained of an episode of syncope on the day of admission.  
The veteran had no episodes of syncope or near syncope while 
hospitalized.  

A November 1995 VA hospital summary states that the veteran 
presented a history of blackouts and tremors associated with 
drinking two quarts of gin a day.  A December 1995 VA 
treatment record states that the veteran fainted in the 
parking lot.  Treating VA personnel advanced diagnostic 
impressions of syncope, hypotension, and a questionable 
antihypertensive medication overdose.  

In his October 1996 claim for service connection, the veteran 
advanced that he incurred a "blackout condition" secondary 
to his alleged Agent Orange exposure.  At the June 2002 VA 
examination for compensation purposes, the veteran presented 
a four-year history of blackouts.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
His service medical records reflect that he had an episode of 
syncope associated with hyperventilation syndrome.  The 
post-service clinical documentation of record reflects that 
the veteran experienced syncope or blackouts associated with 
his alcohol abuse and hypotension possible secondary to an 
overdose of antihypertensive medication.  The veteran has not 
been diagnosed with a chronic disability manifested by 
syncope.  

The veteran asserts that he experienced chronic blackouts 
secondary to Agent Orange exposure.  No medical professional 
has advanced the existence of such a relationship.  Indeed, 
the veteran's claim is supported solely by his own testimony 
and statements on appeal.  The Court has held that a lay 
witness is generally not capable of offering evidence 
involving medical knowledge such as the causation of a 
particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, the Board concludes that service 
connection for the claimed disorder is not warranted.  

 
X.  Stiff Man Syndrome

A September 1968 Army treatment record indicates that he 
presented a long history of non-specific cramps affecting 
diffuse parts of the body and usually associated with 
activity.  At his October 1968 physical examination for 
service separation, the veteran reported experiencing leg 
cramps.  The examiner did not diagnose the veteran with stiff 
man syndrome.  

A July 1981 VA treatment record states that the veteran 
reported experiencing abdominal and other muscle cramping 
since the age of thirteen.  An August 1981 VA hospital 
summary indicates that the veteran was admitted upon his 
complaints of muscular pain.  The veteran reported that his 
complaints began in approximately 1967.  The veteran was 
diagnosed with muscle cramps of unknown cause.  A December 
1981 VA hospital summary states that the veteran was admitted 
for a muscle biopsy.  He complained of muscle cramps which 
affected his entire body including his tongue.  The veteran 
was diagnosed with muscle cramps of uncertain cause.  

A May 1984 VA hospital summary states that the veteran 
complained of stiff man syndrome.  While hospitalized, the 
veteran was observed to exhibit intermittent muscle cramping.  
An October 1984 VA psychiatric examination for compensation 
purposes notes that the veteran presented a history of stiff 
man syndrome.  

VA clinical documentation dated in December 1992 indicates 
that the veteran was being treated for a long history of 
"musculoskeletal stiffness of unknown etiology."  An 
October 1993 VA treatment record states that the veteran 
reported that he had stiff man syndrome manifested by muscle 
cramps.  

At a March 1995 VA psychiatric examination for compensation 
purposes, the veteran presented a subjective history of stiff 
man syndrome.  In his October 1996 claim for service 
connection, the veteran advanced that he incurred stiff man 
syndrome secondary to his alleged Agent Orange exposure.  

At the March 1998 hearing before a VA hearing officer, the 
veteran testified that he was diagnosed with stiff man 
syndrome following a muscle biopsy in Syracuse, New York.  At 
the June 2002 VA examination for compensation purposes, the 
veteran presented a history of stiff man syndrome manifested 
by daily muscle spasms and cramps.  The veteran was diagnosed 
with "diffuse muscle cramps of unclear etiology which did 
not have their onset in service."  The VA examiner commented 
that "I am unable to identify a relationship to Agent 
Orange."  

The veteran's service medical records make no reference to 
stiff man syndrome.  While the veteran has repeatedly 
presented a subjective history of stiff man syndrome, there 
is no objective evidence that a competent medical 
professional has diagnosed the veteran with that syndrome.  
While he did experience an episode of muscle cramping during 
active service and currently exhibits muscle cramping of 
unknown cause, the Board observes that no competent medical 
professional has determined that the veteran's inservice and 
post-service muscle cramps constitutes the same disability.  

The veteran asserts that the claimed disorder was incurred 
secondary to his alleged Agent Orange exposure.  The 
veteran's assertions are not supported by the clinical 
documentation of record.  The VA physician at the June 2002 
VA examination for compensation purposes expressly dismissed 
such an etiological relationship.  Indeed, the veteran's 
claim is supported solely by his own testimony and statements 
on appeal.  In the absence of any objective competent 
evidence that the claimed disorder originated during the 
veteran's period of active service and/or secondary to his 
alleged Agent Orange exposure, the Board concludes that 
service connection is not warranted for stiff man syndrome.  
Stiff man syndrome is not a disease which may be 
presumptively related to Agent Orange exposure under the 
regulations cited previously.




XI.  Psychiatric Disability 

A.  Historical Review 

The report of the March 1969 VA examination for compensation 
purposes indicates that the veteran was diagnosed with a 
moderate anxiety disorder.  In June 1969, the RO established 
service connection for an anxiety reaction and assigned a 
noncompensable evaluation for the disability.  

The report of a July 1974 VA examination for compensation 
purposes conveys that the veteran complained of intermittent 
depression.  He reported that he had been recently released 
from a state prison and was currently unemployed.  In 
September 1974, the RO increased the evaluation for the 
veteran's anxiety reaction from noncompensable to 10 percent 
disabling.  

A June 1982 VA psychiatric evaluation states that the veteran 
was diagnosed with an anxiety reaction with depressive 
features.  The VA examiner commented that the veteran's 
psychiatric disability was manifested by "severe 
interference with his social and economic adjustment."  In 
June 1982, the RO increased the evaluation for the veteran's 
psychiatric disability from 10 to 50 percent.  

An October 1984 VA psychiatric evaluation reports that the 
veteran was diagnosed with moderate to severe alcohol abuse 
and "personality difficulties with a history of borderline 
traits and some sociopathic traits."  In October 1984, the 
RO determined that the "evidence of record does not 
demonstrate residual disability for the veteran's nervous 
disorder sufficient to continue the prior evaluation;" 
reduced the evaluation for the veteran's psychiatric disorder 
from 50 percent to 10 percent; and effectuated the reduction 
as of January 1, 1985.  

A November 1994 VA administrative decision determined that 
"the drastic reduction in the evaluation of the veteran's 
nervous condition from 50 percent to 10 percent based on one 
examination was clearly and unmistakable erroneous."  The VA 
restored a 50 percent evaluation for the veteran's anxiety 
reaction as of January 1, 1985, the effective date of the 
reduction.  

The report of a March 1995 VA examination for compensation 
purposes states that the veteran was diagnosed with alcohol 
dependence, "rule out current alcohol intoxication," and a 
history of marijuana dependence and polysubstance abuse.  In 
May 1995, the RO noted that the March 1995 VA examination for 
compensation purposes showed improvement of the veteran's 
service-connected psychiatric disorder; confirmed the current 
50 percent evaluation assigned for the veteran's disability; 
and scheduled the veteran for a future psychiatric 
evaluation.  The RO noted that the veteran's psychiatric 
disability evaluation might be reduced if the scheduled 
examination established sustained improvement of his 
disorder.  

The veteran was subsequently scheduled for a February 1996 VA 
psychiatric examination for compensation purposes.  He failed 
to appear for the scheduled evaluation.  In March 1996, the 
RO proposed to reduce the evaluation for the veteran's 
anxiety reaction from 50 to noncompensable.  In April, the 
veteran indicated that he would be willing to appear for an 
examination.  In May 1996, the RO noted that: a compensable 
evaluation had been in effect for the veteran's psychiatric 
disability since June 1974; determined that such a 
compensable evaluation was protected; reduced the evaluation 
for the veteran's anxiety reaction from 50 to 10 percent 
noting that there had been sustained improvement, and 
effectuated the reduction as of August 1, 1996.  Service 
connection for PTSD was denied in the same rating action.  

The report of the July 2002 VA examination for compensation 
purposes reflects that the veteran was diagnosed with PTSD 
and assigned a Global Assessment of Functioning (GAF) score 
of 55.  In November 2002, the RO recharacterized the 
veteran's service-connected psychiatric disorder as an 
anxiety reaction with PTSD and a sleep disorder; assigned a 
50 percent evaluation for that disability; and effectuated 
the award as of July 1, 2002.  



B.  Restoration

The issue before the Board is whether the reduction of the 
evaluation for the veteran's service-connected psychiatric 
disorder from 50 to 10 percent effective as of August 1, 1996 
was proper.  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
The circumstances under which an evaluation may be reduced 
are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary of the VA.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).   

The provisions of 38 C.F.R. § 3.344 (2002) direct, in 
pertinent part, that:

  (a)	Examination reports indicating 
improvement.  Rating agencies will handle 
cases affected by change of medical 
findings or diagnosis, so as to produce 
the greatest degree of stability of 
disability evaluations consistent with 
the laws and VA regulations governing 
disability compensation and pension.  It 
is essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction.  Ratings on 
account of diseases subject to temporary 
or episodic improvement, e.g., manic 
depressive or other psychotic reaction, 
epilepsy, psychoneurotic reaction, 
atherosclerotic heart disease, bronchial 
asthma, gastric or duodenal ulcer, many 
skin diseases, etc., will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated.  ...  Moreover, though 
material improvement in the physical or 
mental condition is clearly reflected the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life.  ...  

  (b)	Doubtful cases.  If doubt 
remains, after according due 
consideration to all the evidence 
developed by the several items discussed 
in paragraph (a) of this section, the 
rating agency will continue the rating in 
effect, citing the former diagnosis with 
the new diagnosis in parentheses, and 
following the appropriate code there will 
be added the reference "Rating continued 
pending reexamination __ months from this 
date, § 3.344."  The rating agency will 
determine on the basis of the facts in 
each individual case whether 18, 24 or 30 
months will be allowed to elapse before 
the reexamination will be made.  

(c)	Disabilities which are likely to 
improve.  The provisions of paragraphs 
(a) and (b) of this section apply to 
ratings which have continued for long 
periods at the same level (5 years or 
more).  They do not apply to disabilities 
which have not become stabilized and are 
likely to improve.  Reexaminations 
disclosing improvement, physical or 
mental, in these disabilities will 
warrant reduction in rating.  

The Court has clarified that: 

Thus, in any rating-reduction case not 
only must it be determined that an 
improvement in a disability has actually 
occurred but also that that improvement 
actually reflects an improvement in the 
veteran's ability to function under the 
ordinary conditions of life and work.  
Brown (Kevin) v. Brown, 5 Vet. App. 413, 
421 (1993).  

When a claimant fails to report for a reexamination and the 
issue is continuing entitlement, the VA shall issue a 
pre-termination notice advising the payee that payment for 
the disability or disabilities for which the reexamination 
was scheduled will be discontinued or, if a minimum 
evaluation is established in relevant schedular criteria or 
there is an evaluation protected under 38 C.F.R. § 3.951(b) 
(2002), reduced to the lower evaluation.  Such notice shall 
also include the prospective date of discontinuance or 
reduction, the reason therefor and a statement of the 
claimant's procedural and appellate rights.  The claimant 
shall be allowed sixty days to indicate his or her 
willingness to report for a reexamination or to present 
evidence that payment for the disability or disabilities for 
which the reexamination was scheduled should not be 
discontinued or reduced.  If there is no response within 
sixty days or if the evidence submitted does not establish 
continued entitlement, payment for such disability or 
disabilities shall be discontinued or reduced as of the date 
indicated in the pre-termination notice or the date of last 
payment, whichever is later.  38 C.F.R. § 3.655(c) (2002).  

At the March 1995 VA examination for compensation purposes, 
the veteran complained of impatience, irritability, poor 
recent memory, impaired sleep, and a startle reaction.  He 
reported that he had never been married; had been unemployed 
since 1987; and was "unable to hold a job secondary to his 
impatience."  The VA examiner noted that: while several 
volumes of the veteran's medical records were reviewed, his 
claims file was unavailable; the veteran was in receipt of a 
10 percent evaluation for a neurosis; and he had drunk 
approximately one-half pint of liquor within the previous 
seven hours.  The Board observes that a 50 percent evaluation 
was actually in effect at the time of the examination.  On 
mental status examination, the veteran was reported to be 
"minimally cooperative" and to give "vague as well as 
dishonest answers regarding past psychiatric history, 
substance abuse history, and current symptomatology."  The 
VA physician commented that:  

After an extensive, but minimally 
productive interview with the patient, 
and extensive review of his inpatient 
medical records, it is my impression that 
the patient suffers from alcohol 
dependence, history of marijuana 
dependence and history of polysubstance 
abuse and at this time does not met the 
criteria for any Axis I disorder.  It is 
possible that he is currently intoxicated 
at the time of this interview, stating 
that he last drank 1/2 pint of liquor 7 
hours ago and given his long history of 
alcohol dependence and inconsistent 
information, it is possible that he was 
intoxicated at the time of the interview.  
It is likely that he does suffer from a 
personality disorder, 
not otherwise specified, with social 
traits.  He is, however, capable of 
managing his VA benefits in his best 
interest and does not appear to be 
socially or occupationally impaired at 
this time.  

A November 1995 VA hospital summary indicates that the 
veteran "endorsed signs and symptoms of bipolar affective 
disorder" and complained of racing thoughts, hypersexuality, 
decreased need for sleep, depressive episodes, suicidal 
ideation, "sketchy auditory and visual hallucinations;" and 
self-medication with alcohol.  The veteran was diagnosed with 
alcohol dependence and "rule out bipolar affective 
disorder."  

In February 1996, the veteran failed to appear for a 
scheduled VA psychiatric examination for compensation 
purposes.  In March 1996, the RO proposed to reduce the 
evaluation for the veteran's anxiety reaction based upon the 
report of the March 1995 VA examination for compensation 
purposes and the provisions of 38 C.F.R. § 3.655(c).  The RO 
made no specific determination as to whether the veteran's 
anxiety reaction had improved.  The RO stated that "you were 
advised by the decision of 5-11-95 that the clinical evidence 
showed improvement in your condition."  

In March 1996, the veteran indicated that he had received VA 
in-patient treatment for PTSD and substance abuse in 1994 and 
1995 and submitted copies of VA clinical documentation dated 
in 1994 and 1995 to support his claim.  The submitted 
documentation included the November 1995 VA hospital summary 
and other relevant treatment records.  In an April 1996 
written statement, the veteran indicated that he had had 
difficulty arranging transportation for the scheduled 
February 1996 VA examination for compensation purposes and 
had requested that it be rescheduled prior to the examination 
date.  He advanced that he had not been subsequently 
contacted by the RO about rescheduling the examination.  

In May 1996, the RO effectuated the proposed reduction as of 
August 1, 1996.  The RO noted that recent VA examination and 
clinical documentation did not advance a diagnosis of an 
anxiety disorder; there was "evidence of sustained 
improvement;" and the veteran had failed to appear for a 
scheduled VA examination.  However, the RO failed to identify 
any objective evidence of the cited sustained improvement of 
the veteran's anxiety reaction or the questionable validity 
of the March 1995 VA examination findings given his apparent 
intoxication and the absence of his claim files.  The 
statement of the case and supplemental statements of the case 
issued to the veteran and his accredited representative 
neither address the provisions of 38 C.F.R. § 3.344 nor 
identify any sustained improvement in the veteran's 
service-connected psychiatric disorder.  

In reviewing the procedural record, the Board observes that 
the RO failed to specifically identify any improvement of the 
veteran's psychiatric disability save for the absence of a 
diagnosis of an anxiety disorder.  Treating VA physicians 
noted that an accurate assessment and diagnosis of the 
veteran's psychiatric symptomatology was substantially 
hindered by his apparent intoxication and chronic alcohol 
abuse.  While the report of the March 1995 VA examination for 
compensation purposes did not advance a diagnosis of an 
anxiety disorder, the November 1995 VA hospital summary is 
replete with psychiatric symptoms compatible with such a 
diagnosis.  The RO did not discuss the VA examiners' comments 
as to the validity of the March 1995 evaluation findings nor 
the November 1995 VA hospital summary.  Indeed, the RO merely 
noted that the veteran did not meet the criteria for a 50 
percent evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 9400.  This is the defect identified by the 
Court in Brown.  Further, the basis for the reduction, namely 
the absence of a recent diagnosis of an anxiety disorder, is 
undermined by the observations of the veteran's treating and 
examining VA physicians that it was probable that the 
veteran's continued use of alcohol prevented formation of an 
adequate diagnosis of his psychiatric disability.  In the 
absence of specific and objective findings of sustained 
improvement of the veteran's anxiety reaction and the 
questionable validity of the March 1995 VA examination 
findings, the Board concludes that the reduction of the 
evaluation for the veteran's anxiety reaction from 50 to 10 
percent was improper and the reduction may not be 
implemented.  38 C.F.R. § 3.344 (2002).  

C.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  On and before November 
6, 1996, the rating schedule directed that a 50 percent 
disability evaluation was warranted for an anxiety reaction 
(general anxiety disorder) and/or PTSD when there was 
emotional tension and other evidence of anxiety which was 
productive of considerable impairment in the veteran's 
ability to establish or maintain effective or favorable 
relationships with people and his reliability, flexibility, 
and efficiency levels to be so reduced by reason of his 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the veteran's ability to establish and maintain effective or 
favorable relationships with people be severely impaired and 
his psychoneurotic symptoms be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent evaluation 
required that attitudes of all contacts except the most 
intimate be so adversely affected as to result in the 
veteran's virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The individual must have been demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities including an anxiety reaction and 
PTSD.  Under the amended rating schedule, a 50 percent 
disability evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation requires 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 1991 & 
Supp. 2000) which provides that the VA may award an increased 
evaluation based on a change in the regulation retroactive 
to, but no earlier than, the effective date of the amended 
regulation.  In such situations, the Board should apply the 
prior version of the regulation for the period prior to the 
amendment and utilize the amended regulation for the period 
on and after the effective date.  VAOPGPREC 3-2000 (Apr. 10, 
2000).  

The Board finds that the pre-November 7, 1996 version of 
Diagnostic Codes 9400, 9411 are more favorable to the veteran 
as it requires less specific psychiatric symptoms than the 
amended version.  Therefore, the Board will review the 
veteran's entitlement to an increased evaluation under the 
prior version of Diagnostic Codes 9400, 9411.  VAOPGPREC 3-
2000 (Apr. 10, 2000).  

The November 1995 VA hospital summary states that the veteran 
complained of "signs and symptoms of bipolar affective 
disorder;" racing thoughts; hypersexuality; decreased need 
for sleep; depressive episodes; suicidal ideation; "sketchy 
auditory and visual hallucinations;" and self-medication 
with alcohol.  The VA physician observed that the veteran 
appeared unkempt and older than his stated age.  He was very 
irritable, somewhat cooperative, and restless.  On mental 
status examination, the veteran exhibited a congruent affect; 
psychomotor agitation; goal-directed thought processes; 
impaired concentration; and fair insight and judgment.  A GAF 
score of 60 was advanced.  

At a November 1996 VA examination for compensation purposes, 
the veteran complained of increasing psychiatric symptoms 
including nervousness, occasional auditory and visual 
hallucinations, and impaired sleep.  He reported that he had 
never been married; was unemployed; and had a long history of 
alcohol abuse.  The examiner noted that the veteran was very 
irritable; had "an outburst" while in the waiting room; and 
had alcohol on his breath.  On examination, the veteran was 
calm, apologetic and answered questions in a "vague and 
superficial manner."  He exhibited a "moody" mood; a 
variable affect; logical, linear, and goal-directed thought; 
normal speech; and normal concentration.  A GAF score of 60 
was advanced.  

At the April 1997 hearing before a VA hearing officer, the 
veteran testified that he rarely slept; did not socialize 
"too much;" was occasionally bothered by crowds; and was 
still attempting to resolve his substance abuse problem.  He 
stated that he was not working and lived with an elderly 
aunt.  

At the March 1998 hearing before a VA hearing officer, the 
veteran testified that he had been hospitalized for and 
received ongoing VA treatment for PTSD.  He stated that he 
experienced Vietnam War-related nightmares and flashbacks and 
was upset by many things.  

A May 1999 VA treatment record states that the veteran 
complained of increased depression and alcohol consumption 
following the recent death of his son.  On mental status 
examination, the veteran exhibited logical and goal-directed 
thought processes.  He denied experiencing suicidal and 
homicidal ideation and hallucinations.  Impressions of a 
general anxiety disorder and a major depressive disorder were 
advanced.  

At the May 2000 VA examination for compensation purposes, the 
veteran complained of aggression, limited socialization with 
others, auditory and visual hallucinations, insomnia, and a 
history of alcohol abuse.  On examination, the veteran was 
oriented in all spheres.  He exhibited anxiety manifested by 
"almost constant jiggling of his legs;" logical thought; 
and intact memory, attention, and concentration.  The veteran 
was diagnosed with a schizoaffective disorder and alcohol 
abuse in early full remission.  A GAF score of 35 was 
advanced.  

At the December 2000 hearing before the undersigned Veterans 
Law Judge, the veteran stated that he experienced depression, 
impaired sleep, and limited socialization with others.  He 
reported that he had not worked since 1987.  He spent his 
days caring for his animals.  

A March 2001 VA treatment record states that the veteran 
complained of constantly feeling anxious, visual 
hallucinations, and "initial insomnia."  He reported that 
he had recently been arrested and jailed for trespassing.  
Impressions of a general anxiety disorder and alcohol 
abuse/dependence were advanced.  

A November 2001 VA treatment record conveys that the veteran 
was alert and oriented.  On mental status examination, the 
veteran exhibited an appropriate affect with a good range, a 
euthymic mood, and clear thinking.  The veteran was diagnosed 
with a generalized anxiety disorder.  

At the July 2002 VA examination for compensation purposes, 
the veteran complained of Vietnam War-related dreams, 
anxiety, panic attacks a "generally depressed and socially 
avoidant mood," frequently feeling "jumpy and on edge," 
impaired sleep, social isolation, and self-medication with 
alcohol.  He reported that he lived in his aunt's house and 
had not been gainfully employed since 1989.  On examination, 
the veteran was "appropriately socially interactive" and 
exhibited an adequate memory.  The veteran was diagnosed with 
PTSD.  A GAF score of 55 was advanced.  The VA examiner 
commented that:

Whether it is labeled PTSD or a 
generalized anxiety disorder seems less 
important to the examiner that the fact 
that its etiology clearly appears to be 
service-connected.  Upon reviewing the 
records, this particular examiner leans 
toward the diagnosis of PTSD because, in 
my opinion, it best explains the symptom 
complex, including the marked social 
alienation, which is demonstrated in the 
record, the anger, temper outbursts, 
paranoia, alcohol abuse, and even 
occasional hallucination-like episodes.  

VA clinical documentation dated in September 2002 reports 
that the veteran was seen for a substance abuse screening.  
He complained of alcohol and marijuana abuse.  He reported 
that he lived alone.  On mental status examination, the 
veteran was alert and oriented.  He exhibited a full affect 
and a normal mood.  Treating VA medical personnel advanced 
impressions of alcohol dependence, marijuana abuse, and 
"SIMD vs. MDD" and a GAF score of 35.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's service-connected psychiatric 
disability has been shown to be manifested by anger, temper 
outbursts, paranoia, chronic alcohol abuse including 
self-medication, occasional hallucination-like episodes, 
marked social alienation; and unemployability.  Treating and 
examining VA medical personnel have advanced GAF scores of 
between 35 and 60.  Such findings merit assignment of a 70 
percent evaluation under the provisions of 38 C.F.R. 
§§ 4.132, Diagnostic Codes 9400, 9411 (1996).  The veteran's 
psychiatric disability has not been shown to be manifested by 
his virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
resulting in a profound retreat from mature behavior; and/or 
the demonstrated inability to obtain or retain employment.  
Accordingly, the Board concludes that a 70 percent evaluation 
and no higher is warranted for the veteran's 
service-connected psychiatric disability.  


ORDER

Service connection for chronic peptic ulcer disease is 
granted.  

Service connection for hypertension, a chronic prostate 
disorder, a hernia, gout, a left wrist disorder to includes a 
cyst, a chronic chest disorder to include a cyst, a chronic 
acquired eye disorder, a chronic disability manifested by 
syncope/blackouts, and stiff man syndrome claimed as the 
result of Agent Orange exposure is denied.  

The reduction of a 50 percent evaluation to 10 percent for 
the veteran's anxiety reaction as of August 1, 1996 was 
improper.  

A 70 percent evaluation for the veteran's anxiety reaction 
with PTSD and a sleep disorder is granted subject to the 
regulations governing the award of monetary benefits.  



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

